Mr. Presiding Justice Barnes delivered the opinion of the court. 3. Carriers, § 480*—when question as to due care of passenger is for jury. In an action for personal injuries through being thrown from a moving street car, the question as to whether plaintiff was exercising due care is for the jury, where the evidence in regard thereto is conflicting. 4. Damages, § 114*—when verdict for personal injuries is excessive. In an action for personal injuries, where the physical injuries testified to consisted mainly of bruises on various parts of the body without any breaking of bones, a cut over the eye requiring six stitches, one on the chin requiring one stitch, an injury to the right arm and right knee, a broken tooth, pains in various parts of the body, a threatened abortion, which was, however, successfully averted, and scars, not described as serious, and plaintiff was confined to her bed and under medical attention for about five or six weeks, and the evidence further tends to show that plaintiff attempted to enhance her damages in her testimony as to the value and loss of her services, judgment on a verdict for plaintiff for $2,000 will not be affirmed save on a remittitur of $500.